Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. (Exact name of registrant as specified in its charter) Arkansas 71-0785261 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1401 Highway 62-65 North Harrison, Arkansas 72601 (Address of Principal Executive Offices) (Zip Code) FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. 2 (Full title of the plan) Christopher M. Wewers President and Chief Executive Officer First Federal Bancshares of Arkansas, Inc. 1401 Highway 62-65 North Harrison, Arkansas 72601 Tel. (870)741-7641 Fax (870)365-8369 (Name, address, and telephone number, including area code, of agent for service) With a copy to: Daniel L. Heard Kutak Rock LLP 124 West Capitol Avenue, Suite 2000 Little Rock, Arkansas 72201-3706 (501) 975-3000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☑ CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2) Amount of registration fee Common Stock, par value $.01 per share 1,930,269 shares Pursuant to Rule 416(a) under the Securities Act of 1933 (the “ Securities Act ”), the number of shares of Common Stock registered hereunder includes such indeterminate number of additional shares of Common Stock as may be offered or issued in the future to prevent dilution resulting from stock splits, stock dividends or similar transactions. Calculated solely for the purpose of determining the registration fee pursuant to Rule 457(h) and Rule 457(c) under the Securities Act, based upon the average of the high and low sales prices of the shares of the registrant’s Common Stock as reported on the NASDAQ Stock Market on January 14, 2013. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The document(s) containing the information required in Part I of Form S-8 will be sent or given to employees participating in the First Federal Bancshares of Arkansas, Inc. 2011 Omnibus Incentive Plan, as specified by Rule 428(b)(1) promulgated under the Securities Act of 1933, as amended (the “ Securities Act ”). In accordance with Rule 428 and the requirements of Part I of Form S-8, such documents are not being filed with the Securities and Exchange Commission (the “ Commission ”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424 promulgated under the Securities Act. These documents and the documents incorporated herein by reference pursuant to Item 3 of Part II of this Registration Statement, taken together, constitute the prospectus as required by Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The following documents previously filed by First Federal Bancshares of Arkansas, Inc. (the “ Company ”) with the Commission are incorporated by reference herein: (a) The Company’s annual report on Form 10-K for the fiscal year ended December 31, 2012, filed with the Commission on March 8, 2013; (b) The Company’s quarterly reports on Form 10-Q for the quarters ended March 31, 2013, June 30, 2013 and September 30, 2013, filed with the Commission on May 3, 2013, July 31, 2013 and October 31, 2013, respectively. (c) The Company’s current reports on Form 8-K filed on January 16, 2013, March 28, 2013, May 31, 2013, June 27, 2013, July 3, 2013, July 15, 2013, August 28, 2013 and December 23, 2013; and (d) The description of the Company’s Common Stock contained in the Registration Statement on Form 8-A/A filed with the Commission on August 22, 2011, including any amendment or report filed with the Commission for the purpose of updating such description. All documents subsequently filed by the Company pursuant to Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 (the “ Exchange Act ”) after the date of this Registration Statement and prior to the filing of a post-effective amendment to this Registration Statement which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be part hereof from the date of filing of such documents. Any statement in a document incorporated or deemed to be incorporated by reference in this Registration Statement will be deemed to be modified or superseded to the extent that a statement contained in this Registration Statement or in any other later filed document that also is or is deemed to be incorporated by reference modifies or supersedes such statement. Any statement modified or superseded will not be deemed, except as so modified or superseded, to be a part of this Registration Statement. Item 4.Description of Securities. Not applicable. Item 5.Interests of Named Experts and Counsel. Not applicable. Item 6.Indemnification of Directors and Officers. 1 Section 4-27-850 of the Arkansas Business Corporation Act (“
